January 10, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                     LEOPOLD MALACHOWITSCH, Appellant

NO. 14-11-00486-CV                      V.

             EXPO MOTORCARS, L.P., EXPO HOLDINGS, L.P., AND
                   EXPO MOTORCARS, L.L.C., Appellees
                         ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on May 17, 2010. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
LEOPOLD MALACHOWITSCH.
      We further order this decision certified below for observance.